         Case 5:19-cv-06879-BLF Document 141 Filed 01/25/21 Page 1 of 3


              S KADDEN , A RPS , S LATE , M EAGHER & F LOM                         LLP
January 25, 2021
Magistrate Judge Nathanael M. Cousins
San Jose Federal Courthouse, Courtroom 5, 4th Floor
280 South 1st Street
San Jose, CA 95113

       Re:     Palantir Technologies Inc. v. Marc Abramowitz, et al., No. 5:19-cv-06879-BLF

Dear Magistrate Judge Cousins:

         Defendants respectfully request an order compelling Palantir to produce documents
responsive to Requests for Production 6, 7, 12, 17, 95, 97–103, and a complete response to
Interrogatory 8. These requests seek information concerning the credibility of Palantir’s trade
secret allegations. Palantir has refused to provide the requested discovery on the ground that its
litigation conduct is not discoverable unless it is directly tethered to an “operative” pleading (i.e.,
Palantir’s sixth complaint or third trade secret disclosure). Palantir’s argument “misses the point.
Although it is true that [Defendants] will not have to respond to the allegations in these prior
complaints [or trade secret disclosures], these documents . . . still contain admissions [and
inconsistent statements] . . . relevant to [Defendants’] case.” United States ex rel. Brown v.
Celgene Corp., 2014 WL 12588296, at *1, n.3 (C.D. Cal. Mar. 21, 2014).

         Background. This proceeding is one of many disputes between Palantir and Abramowitz
arising from a mid-2015 phone call between Abramowitz and Palantir’s CEO, Alex Karp, where
Karp accused Abramowitz of theft. See KT4 Partners LLC v. Palantir Techs. Inc., 203 A.3d 738
(Del. 2019). Abramowitz then decided to exit his Palantir investment. Id. Palantir blocked
Abramowitz’s sale, which is the subject of litigation pending in Delaware Superior Court. Before
filing that case, KT4 sent Palantir a request under an Investors’ Rights Agreement (“IRA”), which
sought information concerning Palantir’s misconduct and financial statements. Id. at 745. Palantir
initially “led KT4 to believe it was considering KT4’s information request” only to “pull[] the rug
out from under KT4” by retroactively amending the IRA to “eviscerate[ KT4’s] contractual right
to seek information.” Id. Palantir filed this lawsuit the same day, asking the Court to approve the
retroactive amendment and asserting Abramowitz stole its trade secrets.

        This Court is familiar with the evolution of Palantir’s trade secret disclosures, which have
vacillated wildly with respect to both the number and type of secrets supposedly misappropriated.
See Dkt. No. 79-4 at 1, 5-6. The first disclosure contained 39 trade secrets comprised almost
entirely of “compilation” secrets with no “design concepts,” whereas Palantir’s “operative”
disclosure contains 23 trade secrets comprised of 8 “design concepts” and zero “compilations.” In
between, Palantir filed a disclosure alleging the misappropriation of 164 trade secrets.

       Defendants’ Discovery Requests. The parties met and conferred telephonically and in
writing, and Palantir has refused to provide discovery for the following requests at issue here:

        RFP 95, 97–103: Requests 95 and 98 ask for documents “concerning [Palantir’s] claim”
that the trade secrets identified in Palantir’s first and second “trade secret disclosure[s] . . . are
actually trade secrets and that those trade secrets were disclosed to Defendants;” Request 97 is for
all documents “concerning the preparation” of the first trade secret disclosure; and Request 101 is
         Case 5:19-cv-06879-BLF Document 141 Filed 01/25/21 Page 2 of 3


for documents concerning the difference between Palantir’s first and third trade secret disclosures.
Request 100 asks for all documents referenced or consulted in the preparation of any of Palantir’s
trade secret disclosures. Requests 99, 102, and 103 relate to Palantir’s in-court representations
concerning its first and second disclosures, including documents used to prepare declarations on
the trade secret issues submitted by a key witness in this case. Palantir has refused to provide the
responsive documents, asserting that information relating to prior allegations is not discoverable.
But Palantir cannot “advance one version of the facts in its pleadings” and then amend those
pleadings, “sage in the belief that the trier of fact will never learn of the change in stories.” United
States v. McKeon, 738 F.2d 26, 31 (2d Cir. 1984). Palantir has offered inconsistent versions of
what it allegedly provided Abramowitz, and this information remains “discoverable based on
[Palantir’s] prior allegations.” See Du Preez v. Banis, 2015 WL 13567128, at *2 (D. Haw. Sept.
28, 2015). Defendants are entitled to full discovery as to what Palantir changed and why.

         Interrogatory 8: Interrogatory 8 asks Palantir to explain the difference between its first
trade secret disclosure and its third, “operative” trade secret disclosure. Palantir’s interrogatory
response states that its “second amended trade secret disclosure is different from the disclosure it
served on November 11, 2017 because the state court ordered Palantir to submit a revised
disclosure pursuant to the court’s guidance, and Palantir complied with that order.” That is not a
response. The California Superior Court instructed Palantir to add particularity to its disclosure,
it did not order Palantir to manufacture a completely different set of trade secrets, including 8
“design concept” trade secrets that Palantir told the Superior Court were “not at issue” in this
litigation. More importantly, how and why Palantir changed the at-issue “trade secrets” bears
directly on the credibility of the allegations Palantir is now making.

        RFP 12: Request 12 asks for documents in which Palantir made representations regarding
the status of its intellectual property. Each Palantir Stock Purchase Agreement to which
Defendants are a party contains a representation that every person with access to Palantir’s trade
secrets has executed a “Proprietary Information Agreement” and that Palantir is not aware of any
violations thereof. Despite raising nearly $1 billion in its Series K round after its CEO accused
Abramowitz of theft, Palantir has refused to produce documents containing such representations.
Defendants are entitled to discover if Palantir made representations to Series K investors (or
customers) inconsistent with the arguments it intends to make to the jury.

        RFP 6, 7, and 17: Requests 6 and 7 ask for documents related to the IRA and Palantir’s
amendments; Request 17 asks for the financial statements that KT4 requested in its August 2016
IRA demand. Palantir retroactively amended the IRA to strip KT4 of its information rights and,
the same day, filed this lawsuit based on years-old allegations. Defendants are entitled to discover
“whether [Palantir] has a particular, personal motivation for bringing suit,” Finisar Corp v. Nistica,
Inc., 2015 WL 3988132, at *3 (N.D. Cal. June 30, 2015), including what motivated Palantir to
“pull[] the rug out from under KT4” and file this litigation.

         RFP 119: Palantir is defending the tortious interference case in Delaware, in part, by
claiming that Abramowitz filed that suit in retaliation for Palantir’s filing of this case. As a
result, the Delaware case has included considerable testimony regarding Palantir’s purported
trade secrets. Request 119 asks Palantir to produce this testimony, and Palantir has conditioned
its production of transcripts on Defendants’ agreement to do the same. Defendants are willing to
produce transcripts within their possession with one exception: the Delaware Superior Court held
Palantir in contempt for violating its protective order and ordered a sanction that specifically
prohibits Palantir from using Abramowitz’s deposition in this action. Palantir cannot condition
its discovery obligations on Defendants’ agreement to relieve Palantir of that sanction.

                                                   2
Case 5:19-cv-06879-BLF Document 141 Filed 01/25/21 Page 3 of 3


                            Respectfully submitted,

                            /s/ Jack P. DiCanio

                            Jack P. DiCanio
                            Counsel for Defendants




                               3
